Case 1:20-cv-00687-DDD-JPM Document 9 Filed 12/22/20 Page 1 of 1 PageID #: 57




                            UNITED STATES DISTRICT COURT

                           WESTERN DISTRICT OF LOUISIANA

                                  ALEXANDRIA DIVISION



 BRANDON LATIMER                                 CIVIL ACTION NO. CV-1:20-cv-00687
 VERSUS                                          JUDGE


 DWAYNE JACKSON, EARL PEARCE,                    MAGISTRATE JUDGE
 BRADLEY MARR, STEVEN BRADLEY
 and JASON “JAKE” RIVERS                         JURY TRIAL DEMANDED


                                           ORDER

       IT IS HEREBY ORDERED that plaintiff Bryce Denny be granted leave to withdraw from

the representation of Brandon Latimer.

       The leave granted is subject to the requirement that counsel for Brandon Latimer complete

the Plan of Work on or before January 8, 2021.



       SIGNED on Tuesday, December 22, 2020.

                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
